Citation Nr: 0820572	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  01-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability prior to May 24, 1999.  

2.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability subsequent to August 1, 1999.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1988 to December 
1989.  

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted a 20 percent rating for a 
lumbar spine disability, denied a rating higher than 10 
percent for a right knee disability, and granted service 
connection for a left knee disability, with an initial rating 
of 10 percent.  In the February 2000 rating determination, 
the RO also assigned a temporary total disability evaluation 
from July 21, 1998, to September 1, 1998, and from March 24, 
1999, to May 1, 1999.

By rating decision dated in July 2001, the Buffalo, New York, 
RO granted the current rating of 40 percent for the service-
connected lumbar spine disability and assigned an effective 
date of August 1, 1999.  As a result of the RO's actions, the 
Board has listed the issues as such on the title page of this 
decision.  

In December 2003, the Board remanded the case, for additional 
development.  VA's Appeals Management Center (AMC) conducted 
additional development.  In November 2005, the Board again 
remanded this matter for further development.  Thereafter, 
the St. Petersburg, Florida RO assumed jurisdiction.

The matter is now ready for appellate review.  




FINDINGS OF FACT

1.  The veteran's postoperative herniated disc and 
compression fracture at L2-5 has caused persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings appropriate to the site of 
the diseased disc with little intermittent relief throughout 
the course of the appeal.  

2.  From August 26, 2004, the veteran's herniated disc and 
compression fracture at L2-5 has resulted in cervical 
limitation being limited to no less than 30 degrees, with no 
ankylosis of the cervical spine being demonstrated, 
accompanied by moderately severe neurological impairment of 
each lower extremity.  

2.  The veteran's right and left knee postoperative residuals 
cause no more than slight lateral instability.  

4.  Arthritis of the left knee has been manifested since June 
29, 1998, by limitation of flexion to no less than 100 
degrees with consideration of functional factors; no 
limitation of extension has been demonstrated even with 
consideration of functional factors.

4.  Arthritis of the right knee with limitation of flexion to 
no less than 100 degrees and no limitation of extension, even 
with consideration of functional factors, has been 
demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for 
postoperative herniated disc and compression fracture at L2-5 
were met from June 29, 1998, through August 25, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5293 (2002), Diagnostic Codes 5292, 5293 (2003), 
Diagnostic Codes 5242, 5243 (2007).

2.  The criteria for a 70 percent evaluation for 
postoperative herniated disc and compression fracture at L2-5 
have been met from August 26, 2004.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 
5292, 5293 (2003), Diagnostic Codes 5242, 5243 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative left knee surgery residuals based upon 
subluxation or lateral instability have not been met at any 
time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative right knee surgery residuals based upon 
subluxation or lateral instability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Code 5257.

5.  The criteria for an additional, separate, 10 percent 
evaluation for right knee arthritis have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

5.  The criteria for an additional, separate, 10 percent 
evaluation for left knee arthritis have been met since June 
29, 1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of a left knee disorder, this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The July 2004 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The letter did 
not explicitly tell him to submit all relevant evidence in 
his possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letter 
did tell him to submit medical evidence in his possession and 
to tell VA about relevant evidence and that it was his 
responsibility to ensure that VA received the evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession and he was not prejudiced by the failure of the RO 
to provide explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran, and 
entitlement to service connection.  Hence further notice is 
not required on the first three Dingess elements.  In 
December 2006 he received notice on the rating and effective 
date elements of the claims.
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: 1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and 4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazques-
Flores v. Peake, 22 Vet. App. 37 (2008).
The VCAA letters told the veteran that to substantiate the 
claims he should submit evidence showing that the 
disabilities had worsened and that he could substantiate the 
claims with evidence of the impact of the disabilities on his 
employment.
The letters did not tell him that he could substantiate the 
claims with evidence of the impact of the disabilities on 
daily life.  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra; Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The veteran demonstrated actual knowledge that he could 
substantiate the claims with evidence of their impact on his 
daily life.  In July 2004, he wrote that his disabilities had 
worsened and that he was at the point that he could do very 
few tasks in his life.

Some of the rating criteria require specific measurements.  
The veteran did not receive specific VCAA notice to this 
effect.  The veteran did receive notice of these rating 
criteria in the statement of the case and supplemental 
statements of the case issued during the long course of this 
appeal.  Such post-decisional documents cannot provide VCAA 
notice.  Mayfield v. Nicholson, 444 F.3d 1338 (Fed. Cir. 
2006).  These documents should have served to inform a 
reasonable person of what was needed.  The veteran had years 
after these notices to provide evidence, argument and request 
hearings.  Hence, he had a meaningful opportunity to 
participate in the adjudication of his claims after the 
notice was provided.

The VCAA letters did provide examples of the type of evidence 
that the veteran should submit and told him that if an 
increase was found, a percentage rating would be provided in 
accordance with the rating schedule.

There was a timing deficiency, in that the VCAA notice was 
provided after the initial adjudication of the claims.  
Mayfield.  The timing deficiency was cured by readjudication 
of the claims after the notice was issued.  Id. 

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations with 
regard to each issue.  

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b) (2007).  As to 
whether the veteran received notice as to the scheduled VA 
examination, the claims folder does not contain a letter 
notifying him that he was to report for the scheduled April 
2007 VA examination.  The Board further notes that there 
appears to have been some discrepancy at some point with 
regard to the veteran's place of residence.  However, there 
is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  While Ashley dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  In this case, the 
veteran has not asserted non-receipt of the examination 
notice, and no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  The claims 
file does not reflect that the United States Postal Service 
returned any notification letter as undeliverable.  Moreover, 
the veteran following receipt of the January 2008 
supplemental statement of the case, wherein it was indicated 
that he failed to appear for the examination, has not 
asserted that there was lack of notice of the April 2007 
examination even after he had been advised that he had failed 
to appear.  

As it relates to the left knee disorder, as it is an original 
claim, the Board will rate based upon the evidence of record.  
The Board further observes that while the veteran failed to 
report for a VA examination in April 2007 with regard to his 
low back and right knee disorders, which could result in the 
denial of the claim under § 3.655, the veteran had reported 
for previously scheduled examinations in conjunction with 
these claims.  

As it relates to the increased rating issues, the Board finds 
that the evidence of record is sufficient to grant the 
increased ratings that are currently being assigned in the 
decision.  The additional examinations were necessary to 
determine whether higher evaluations might be warranted.  
Given the failure, without explanation, to report for the 
needed examinations, higher evaluations are being denied.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Low Back

Under the old rating criteria in effect prior to September 
23, 2002, under Diagnostic Code 5292, a 10 percent disability 
evaluation was warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was also 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability evaluation was 
assigned for severe intervertebral disc syndrome, with 
intermittent relief.  A 60 percent evaluation was assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.

A 20 percent disability evaluation was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under this version of Diagnostic 
Code 5293, an incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine 	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 	10 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Disabilities and Diseases of the Spine (2007).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

At the time of a June 1998 VA examination, the veteran was 
noted to have normal curvature of the thoracic and lumbar 
spine.  Lateral bending was to 45 degrees on the right and 40 
degrees on the left.  Lateral rotation was to 45 degrees on 
the right and left.  Forward bending was not attempted as a 
result of instability.  Straight leg raising was to 50 
degrees on the right and 70 degrees on the left.  A diagnosis 
of spondylosis of L5 and S1 was rendered.  

In May 1999, the veteran was hospitalized following a fall 
resulting in a contusion to the lumbar spine.  He complained 
of low back pain with numbness to his legs.  

A June 1999 MRI of the lumbar spine revealed grade I 
retrolisthesis of L4 and L5 throughout the lumbar spine with 
relative sparing of L5-S1.  There was also possible bilateral 
L5 spondylolysis.  

A June 1999 CT scan revealed bilateral spondylosis of L5 with 
a very mild spondylolisthesis and possible compression of the 
left L3 nerve root.  Possible compression of the neuroforamen 
of the left L5 nerve root was also reported.  Retrolisthesis 
of the L4 on L5 with central and lateral recess stenosis and 
disc bulge at L3-4 with extension into the left neuroforamen 
with possible compression of the left L3 nerve root was also 
noted.  

At the time of a September 1999 VA examination, the veteran 
complained of back pain.  

Physical examination revealed forward flexion to 60 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees on the 
left and to 15 degrees to the right, and lateral rotation 35 
degrees on the left and 55 degrees to the right.  Pain was 
noted with rotation to the right and left.  There was 
tenderness to palpation over the lower thoracic and all lower 
lumbar processes.  Pain was noted with straight leg raising 
on the left in the seated position and pain was present with 
straight leg raising in the supine position at 15 and 20 
degrees on the right and left, along with flexion with either 
knee.  

The examiner noted that a May 1999 lumbar spine MRI showed 
anterior wedge fractures at the superior end plates of L2 and 
3; Grade I spondylolisthesis at L5 with respect to S1, 
appearing degenerative in nature; congenital spinal stenosis 
with superimposed lumbar stenosis; shallow central disc 
herniation at L3-4 with mild mass effect on the thecal sac 
and large central right parasagittal disc herniation at L4-5 
with significant mass effect on the thecal sac and right L5 
nerve root as well as degenerative facet and ligamentous 
changes resulting in mild central spinal stenosis.  A 
diagnosis of lumbosacral derangement was rendered.  

In February 2000, the veteran was noted to have some symptoms 
of lumbosacral nerve root irritation, right greater than 
left, but no focal weakness or sensory loss.  

At the time of a February 2001 VA examination, the veteran 
reported having pain in his lumbosacral spine.  The pain was 
constant.  He did not use crutches, a cane, or brace.  The 
veteran indicated that there were no flare-ups.  He stated 
that because of his back condition he could not indulge in 
sports, work, prolonged sitting, prolonged walking, 
squatting, etc.  

Examination of the lumbar spine revealed flexion to only 10 
degrees without pain.  Extension was limited to 5 degrees 
while lateral flexion was limited to 20 degrees and rotation 
to 15 degrees.  Bending his knees while lying on his back 
caused the veteran to have pain in his back.  Abduction of 
the left and right and elevation of either leg to 60 degrees 
also caused back pain.  The veteran winced with pain when 
getting out of a chair and when lying down or getting up from 
the examination table.  He had diminished deep tendon 
reflexes, bilaterally.  A diagnosis of low back syndrome with 
disc herniation L2-3 was rendered.

In December 2003, the Board remanded this matter for further 
development, to include a VA examination.  

At an August 2004 VA examination, the veteran reported having 
constant lumbar pain, especially when first getting up in the 
morning.  He stated that it took time to straighten it out.  
He indicated that the pain in his back was 8 or 9 out of 10 
all the time.  He described it as a dull pain.  The veteran 
reported having muscle spasms, which felt like a sharp pain, 
fairly often, particularly if he bent for long or even if he 
did nothing special.  Sneezing and coughing caused pain in 
his mid back.  He had no bladder or bowel incontinence.  The 
veteran indicated that the pain would go along his low back 
and radiate down his thighs.  He usually did not work.

Physical examination revealed flexion to 60 degrees and 
lateral bending to 30 degrees on either side.  The veteran 
could extend to 20 degrees and rotate to 45 degrees.  He had 
pain with all this activity.  There was muscle spasm over the 
lumbar spine.  The veteran could straight leg raise to 45 
degrees on the right before having pain.  Back pain was also 
noted with hip or knee flexion.  Lasegue and popliteal 
pressure tests were negative.  Motor function in the lower 
extremities was 5/5 and the veteran had normal pinprick 
sensation.  

On an August 2004 VA neurological examination, the veteran 
complained of chronic back pain.  He described the back pain 
as permanent.  He scored the pain as 10/10.  The veteran did 
not report any paresthesias, hypoesthesias, or lower 
extremity weakness.  

Physical examination revealed 5/5 motor strength in the upper 
and lower extremities.  There was no evidence of 
fasciculation or atrophy.  Sensory examination revealed 
normal superficial touch and pinprick of the upper and lower 
extremities.  There was no dermatomal decreased sensation.  
Reflexes were 0 in the upper and lower extremities and the 
plantar flexors, bilaterally.  A diagnosis of compressive 
fractures, T7, T8, T9, secondary to motor vehicle accident in 
September 1988, was rendered.  

The veteran was scheduled for a VA examination in April 2007 
and did not appear.  He has provided no reason for his 
failure to report.  

The August 2004 VA neurological examiner was available and 
prepared a January 2007 addendum.  In response to the 
proposed questions, the examiner indicated that the veteran 
had absent reflexes in his lower extremities with no evidence 
of radiculopathy on examination.  

Evaluation in Excess of 20 Percent for 
Low Back Disability Prior to May 24, 1999

The governing criteria for this time period were the 
Diagnostic Codes in effect prior to September 23, 2002.  At 
the time of the veteran's June 1998 VA examination, forward 
bending was not attempted as a result of instability.  In May 
1999, the veteran was hospitalized with complaints of low 
back pain and numbness in his legs.  A June 1999 CT scan 
performed in conjunction with the May 1999 hospitalization, 
the first such CT scan performed during the course of the 
appeal, revealed that the veteran had a disc bulge at L3-4 
with extension into the left neuroforamen with possible 
compression of the left L3 nerve root.  Based upon the above 
findings, the criteria for a 60 percent evaluation under DC 
5293 were met from the date of the veteran's request for an 
increased evaluation from June 29, 1998.  


Evaluation in Excess of 40 percent for a 
Low Back Disability subsequent to August 
1, 1999.  

As noted above, at the time of a February 2000 visit, the 
veteran was found to have symptoms of nerve root irritation, 
right greater than left.  Moreover, at the time of the 
veteran's February 2001 VA examination, he was found to have 
flexion to only 10 degrees with diminished deep tendon 
reflexes, bilaterally.  Based upon these findings, the 
veteran more closely approximated the criteria for a 60 
percent disability up through September 23, 2002.  The Board 
also finds that based upon the findings throughout the 
remainder of the appeal relating to limitation of motion and 
neurological impairment that the veteran met the criteria 
necessary for a 60 percent evaluation throughout the course 
of this appeal.  

With regard to the criteria in effect from September 23, 
2002, the Board notes that the range of motion reported for 
forward flexion at the time of the February 2001 VA 
examination would warrant a 40 percent disability evaluation 
under DC 5292.  

With regard to the neurological component, DC 8520 is for 
application.  Under DC 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation is warranted for 
severe incomplete paralysis, with marked muscular atrophy.  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124a, Code 8520.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
sciatic nerve is indicated when the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened, or (very rarely) lost.

The veteran was noted to have diminished reflexes, 
bilaterally, at the time of the February 2001 VA examination.  
There was no evidence of the veteran's foot dropping or 
dangling and no evidence of impairment of active movement of 
muscles below the knee.  There was also no evidence of 
flexion of the knee being lost.  The neurological impairment 
for each lower extremity had not been demonstrated to be more 
than moderate in nature.  Assigning a 40 percent evaluation 
under DC 5292 and combining it with separate 20 percent 
disability evaluations for each lower extremity would not 
warrant more than a 60 percent disability evaluation prior to 
August 26, 2004.  

As it relates to the findings made at the time of the August 
26, 2004 VA examination, the ranges of motion reported for 
the lumbar spine would equate to that of no more than 
moderate limitation of motion, warranting a 20 percent 
disability evaluation under DC 5292.  With regard to 
neurological impairment, the Board notes that the veteran was 
noted to have 0 reflexes in the lower extremities.  However, 
the veteran was also found to have 5/5 motor strength, no 
evidence of fasciculation or atrophy, and normal sensation to 
superficial touch and pinprick testing.  

While the Board attempted to clarify the etiology of the 
absent reflexes, the examiner did not provide the requested 
information.  Resolving reasonable doubt in favor of the 
veteran, the Board will find that the veteran's low back 
disorder results in moderately severe neurological impairment 
in each lower extremity warranting a 40 percent evaluation 
for each.  The criteria for an evaluation in excess of 40 for 
neurological impairment would not be warranted as there was 
no marked muscular atrophy.  Combining the assigned 
disability evaluations, a 70 percent disability evaluation 
would be warranted for the veteran's low back disability.  

With regard to the criteria in effect from September 26, 
2003, the Board notes that the veteran was found to have 
flexion to 60 degrees at the time of the August 2004 VA 
examination,.  The overall range of motion reported in 
degrees would appear to warrant no more than a 20 percent 
disability evaluation under the criteria in effect subsequent 
to September 26, 2003.  However, the examiner noted that the 
veteran had pain with all activity.  The veteran also 
reported that his pain was 10/10.  While the examiner did not 
report additional limitation of motion caused by pain, 
fatigue, etc., if the Board were to assume that the veteran's 
pain limited his flexion to 30 degrees, this would warrant no 
more than a 30 percent disability evaluation.  An evaluation 
in excess of 30 percent would not be warranted as unfavorable 
ankylosis of the entire cervical spine has not been 
demonstrated.  This 30 percent evaluation, combined with the 
40 percent evaluation for each lower extremity, based upon 
the above noted neurological impairment, would not warrant 
more than a combined 70 percent disability evaluation.  

Based upon the foregoing, a 60 percent evaluation for 
postoperative herniated disc and compression fracture at L2-5 
have been met from June 29, 1998, to August 26, 2004, under 
the criteria in effect prior to September 23, 2002, with a 70 
percent disability evaluation being assigned from August 26, 
2004.

Knees

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provide for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

At the time of an August 1998 VA examination, the veteran was 
wearing braces on both knees.  These were noted to have been 
effective and to have given him stability when he was 
ambulating.  There was a question of some increased mobility 
of the medial lateral collateral ligament on the left.  

At the time of a July 1999 VA examination, the veteran 
complained of pain in both knees.  Physical examination 
revealed full extension of both knees with flexion to 110 
degrees on the right but to 125 degrees with distraction.  
There was full flexion in the left knee from 0 to 145 
degrees.  A prominent tibial tuberosity was present on the 
left.  There was tenderness to palpation over the right knee 
at the lateral infrapatellar area and tenderness over the 
left knee at the lateral and medial infrapatellar areas as 
well as over the lateral joint line.  Crepitus was present in 
the left knee.  There was no warmth, swelling or color change 
of either knee.  There was a 6.5 inch vertical scar over the 
right knee on the anterior aspect and healed arthroscopic 
puncture scars over the left knee.  McMurray's sign was 
negative for both knees.  Anteroposterior laxity was noted 
when anterior drawer and Lachman's tests were performed on 
the right knee.  They were negative with regard to the left 
knee.  A diagnosis of internal derangement of both knees was 
rendered.  

At the time of an August 2000 outpatient visit, the veteran 
had effusion in his left knee.  There was crepitance with 
full extension but no gross instability.  A diagnosis of 
recurrent pain and effusion left knee with history of 
osteochondritis desiccans left lateral and femoral condyle as 
a result of August 2000 fall was rendered.  

At the time of February 2001 VA examination, the veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, fatigability, and lack of 
endurance for both knees.  He had flare-ups of both joints 
about two times per month.  These lasted two to three days.  
The veteran felt that during this time there was a 95 percent 
increase in severity of pain as well as an 85 percent 
additional limitation of motion of functional impairment.  He 
had no idea what precipitated the flare-up.  Alleviating 
factors were taking Tylenol and Advil.  The veteran reported 
that he used bilateral knee braces but did not wear them 
during the examination.  The veteran had had no episodes of 
dislocation or recurrent subluxation.  He also had no 
constitutional symptoms of inflammatory arthritis.  The 
veteran stated that his knee problems prevented walking, 
standing, lifting, stooping to any degree, or being involved 
in any sports.  

Physical examination of the knees revealed that other than 
scars there was no swelling, erythema, or crepitation.  The 
joints felt stable.  There was no pain on pressure over the 
patella.  Passive flexion of the right knee was to 80 
degrees.  He was able to bend the left knee to 90 degrees.  
The examiner stated that the veteran could not flex his knees 
more than 25 degrees when lying down because of back pain.  
On passive flexion, the veteran could extend his knees to 0 
degrees.  Diagnoses of bilateral painful knees, post surgery, 
and Osgood Schlatter's disease of the left knee were 
rendered.  

At the time of an August 2004 VA examination, the veteran 
reported that his right knee was doing fairly well.  He noted 
occasionally having pain in his right knee.  The veteran 
stated that his left knee hurt because he favored his right 
knee all these years.  He had pain on the medial aspect of 
his left knee which he described as a constant sharp pain.  
He was unable to stand for more than 1/2 hour as a result of 
his left knee symptoms.  Both knees swelled if he stood all 
day.  Exercise and swimming also caused both knees to swell.  
His knee pain did not awake him at night.  

Physical examination revealed a prominent tibial tubercle on 
the left.  Right knee motion was from 0 to 120 degrees.  Left 
knee motion was from 0 to 125 degrees.  The veteran had 5 
degrees valgus, bilaterally, and 0 and 30 degrees valgus and 
varus stress, drawer, Lachman, and pivot shift tests on both 
knees were negative.  There was no joint line tenderness.  
Patellofemoral motion was satisfactory.  No specific grating 
was noted with patellofemoral motion.  Quadriceps function 
was intact.  X-rays of the right knee revealed arthritis in 
the medial compartment more so than in the lateral with some 
arthritic changes of the patella.  X-rays of the left knee 
revealed osteroarthritis with an enlarged tibial tubercle on 
the left secondary to osteoarthritis.  

As noted above, the veteran did not show for his scheduled 
examination in April 2007 and has not shown good cause as to 
why he did not report nor has he requested that the 
examination be rescheduled.  

The veteran is currently assigned 10 percent disability 
evaluations for each knee as a result of recurrent 
subluxation and/or lateral instability under Diagnostic Codes 
5257.  With regard to this code, the Board observes that the 
objective medical findings at the time of each VA examination 
and in outpatient treatment records have revealed no more 
than slight instability.  While the veteran has indicated 
that his knees are unstable, the objective medical findings 
demonstrate no more than slight instability.  The veteran was 
afforded the opportunity to appear at an additional VA 
orthopedic examination in April 2007 to specifically address 
the issue of subluxation/instability but chose not to report 
for the requested examination.  Information obtained from the 
examination may have been beneficial to his claim.  

The veteran's right knee and left knee symptomatology also 
includes X-ray evidence of arthritis, and clinical evidence 
of some limitation of motion.  A claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003 (5010) and DC 5257, based upon additional disability.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that DC 5003 (5010) and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Pursuant to 
Diagnostic Code 5003 (5010), degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Here, the reported motion of the right and left knee has been 
to zero degrees extension and to more than 100 degrees for 
flexion for both the left and right knee.  As noted, normal 
range of flexion of the knee is to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II.  Thus, the veteran has some 
limitation of motion of the right knee and left knee. The 
limitation of flexion, however, is not compensable. 38 C.F.R. 
§ 4.71a, DC 5260.  Also, there is no indication of limitation 
of extension, so as to render it compensable on that basis, 
under DC 5261.  Accordingly, under Diagnostic Code 5003 
(5010), the arthritis and limitation of motion of the right 
and left knees warrant a separate 10 percent rating, but no 
higher.

There has been a question as to whether the factors listed in 
DeLuca have been properly addressed with regard to the 
veteran's right and left knee as it relates to limitation of 
motion.  As noted above, the veteran was requested to appear 
at a VA examination in April 2007 to address these factors 
but chose not to appear and has offered no reason with regard 
to why he did not appear.  Evidence obtained from the 
examination could have been beneficial to the veteran's 
claim.  Based upon the evidence of record, there has been no 
objective finding of loss of motion with repetitive use, or 
loss of motion due to other functional factors.  Thus, even 
when considering the Court's holding in DeLuca an evaluation 
in excess of 10 percent would not be warranted as it relates 
to the veteran's arthritis and loss of motion.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this regard, the service-connected left and right knee and 
low back disorders are manifested by symptoms contemplated by 
the rating criteria-mainly pain, neurologic impairment, and 
limitation of motion.  They have not required frequent 
periods of hospitalization.  Moreover, there have been no 
objective medical findings that these disorders cause marked 
interference with employment.  Although the veteran has been 
found to be totally disabled as a result of the totality of 
his disabilities, there has been no finding that he is 
specifically disabled solely as a result of his back and knee 
disorders.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
















							(CONTINUED ON NEXT PAGE)
ORDER

A 60 percent evaluation for postoperative herniated disc and 
compression fracture at L2-5 from June 29, 1998, through 
August 25, 2004, is granted. 

A 70 percent evaluation for postoperative herniated disc and 
compression fracture at L2-5 from August 26, 2004, is 
granted. 

An evaluation in excess of 10 percent for postoperative left 
knee surgery residuals based upon subluxation or lateral 
instability at any time is denied.

An evaluation in excess of 10 percent for postoperative right 
knee surgery residuals based upon subluxation or lateral 
instability is denied.

An additional, separate, 10 percent evaluation for right knee 
arthritis is granted. 

An additional, separate, 10 percent evaluation for left knee 
arthritis from June 29, 1998, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


